—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered July 11, 1997, convicting him of reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not improvidently exercise its discretion by denying the defendant’s application for youthful offender treatment (see, People v Lee, 154 AD2d 399).
The defendant’s remaining contentions are without merit. Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.